Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 07/21/2022.
Claims 1-3 and 12-14 are amended by the Applicants.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to generate visualizations regarding machine-learning models. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…generating, based on a user-defined visualization recipe, a headless parameterized notebook, wherein the user-defined visualization recipe comprises computer- executable instructions in a first runtime language; providing to the headless parameterized notebook for executing the user-defined visualization recipe, a set of parameter values from executing a machine-learning model comprising instructions in a second runtime language different from the first runtime language; upon execution of the user-defined visualization recipe via the headless parameterized notebook, extracting visualization data corresponding to the machine-learning model from the headless parameterized notebook; and generating, for display in a graphical user interface, a visualization based on the visualization data” as recited in a manner in the independent claims 1, 5 and 13.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 8,380,642 B2 discloses Implementations that integrate data-driven modeling and knowledge into self-improving reasoning systems and processes are described. For example, an implementation of a method may include determining at least one recommended action using a reasoning component having a data-driven modeling portion and a knowledge-based portion. Such determining includes integrating one or more determination aspects determined by the data-driven modeling portion, and one or more additional determination aspects determined by the knowledge-based portion.

US 11,159,771 B2 discloses an industrial visualization system generates and delivers virtual reality (VR) and augmented reality (AR) presentations of industrial facilities to wearable appliances to facilitate remote or enhanced interaction with automation systems within the facility. VR presentations can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility. The system can selectively render a scaled down view that renders the facility as a 3D scale model, or as a first-person view that renders the facility as a full-scale rendition that simulates the user's presence on the plant floor. Camera icons rendered in the VR presentation can be selected to switch to a live video stream generated by 360-degree cameras within the plant. The system can also render workflow presentations that guide users through the process of correcting detected maintenance issues.

US 10,719,301 B1 Computer systems and associated methods are disclosed to implement a model development environment (MDE) that allows a team of users to perform iterative model experiments to develop machine learning (ML) media models. In embodiments, the MDE implements a media data management interface that allows users to annotate and manage training data for models. In embodiments, the MDE implements a model experimentation interface that allows users to configure and run model experiments, which include a training run and a test run of a model. In embodiments, the MDE implements a model diagnosis interface that displays the model's performance metrics and allows users to visually inspect media samples that were used during the model experiment to determine corrective actions to improve model performance for later iterations of experiments. In embodiments, the MDE allows different types of users to collaborate on a series of model experiments to build an optimal media model.

Jordan, Michael I., et al. "An introduction to variational methods for graphical models." 
Mooij, Joris M. "libDAI: A free and open source C++ library for discrete approximate inference in graphical models." 
Vellido, Alfredo, José David Martín-Guerrero, and Paulo JG Lisboa. "Making machine learning models interpretable." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193